Exhibit 10.10

 

[BARCLAYS LOGO]

 

5 The North Colonnade

Canary Wharf

London

E14 4BB

United Kingdom

 

Tel: +44 (0)20 7623 23 23

 

To:    NATIONAL CINEMEDIA LLC (the Counterparty”) Attn:    David Oddo Fax No:   
0013037928829 From:    BARCLAYS BANK PLC (LONDON HEAD OFFICE) (“Barclays”) Date:
   May 31, 2012 Reference:    nyk0d28e0f2 / 3700890B / 2011824

PARTIAL CANCELLATION

Barclays and the Counterparty agree to the partial cancellation of the Interest
Rate Swap Transaction detailed below.

Counterparty paid Barclays the sum of USD 10,504,000.00 on April 27, 2012

This Confirmation supplements, and forms a part of, that certain ISDA Master
Agreement dated as of February 4, 2010, between Counterparty and Barclays and
related Schedule and Confirmation.

 

Barclays Account Details:    Correspondent:BARCLAYS BANK PLCC-NEW YORK   
BIC:BARCUS33XXX    Account:050019228    Beneficiary:BARCLAYS BANK PLC
Original Notional Amount:    USD 137,500,000.00 New Notional Amount:    USD
56,250,000.00 New Notional Amount Effective Date:    March 13, 2012 Trade Date:
   February 4, 2010 Effective Date:    December 14, 2009 Termination Date:   

February 13, 2015; subject to adjustment in

accordance with the Modified Following Business

Day Convention

Fixed Rate Payer:    Counterparty Floating Rate Payer:    Barclays Fixed Rate:
   4.984% per annum

 

Barclays offers premier investment banking products and services to its clients
through Barclays Bank PLC. Barclays Bank PLC is authorised and regulated by the
UK Financial Services Authority and a member of the London Stock Exchange.
Barclays Bank PLC is registered in England No. 1026167. Registered Office: 1
Churchill Place, London E14 5HP.

 

- Page 1 of 2 -



--------------------------------------------------------------------------------

Spread    None Additional Provision:    Notwithstanding the effective date of
April 27, 2012 for the cancellation provided for hereby, the parties hereto
agree that the Notional Amount of the Transaction canceled hereby is, for
calculation purposes, deemed to be canceled on the New Notional Amount Effective
Date.

Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the Swap Transaction by responding
within three (3) Business Days by promptly signing in the space provided below
and both (i) faxing the signed copy to Incoming Transaction Documentation,
Barclays Global OTC Transaction Documentation & Management, Global Operations,
Fax +(1) 212 412 1211, Tel +(1) 212 412 1918, Email:
GTDMUSIncomingDocume@barclays.com and (ii) mailing the signed copy to Barclays,
3rd Floor, 200 Park Avenue, New York, NY 10166, USA. Attention of Incoming
Transaction Documentation, Barclays Global OTC Transaction Documentation &
Management, Global Operations.

 

For and on behalf of       For and on behalf of BARCLAYS BANK PLC       NATIONAL
CINEMEDIA, LLC       By: National CineMedia, Inc. its Manager

/s/ Robert Chibowski

     

/s/ Gary W. Ferrera

NAME: Robert Chibowski

Authorised Signatory

Date: 31 May 2012

     

NAME: Gary W. Ferrera

Authorised Signatory

Date: May 31, 2012

May 31, 2012

 

- Page 2 of 2 -